Case 1:20-cv-24215-KMW Document 1-1 Entered on FLSD Docket 10/14/2020 Page 1 of 5




                EXHIBIT “A”
  Case 1:20-cv-24215-KMW Document 1-1 Entered on FLSD Docket 10/14/2020 Page 2 of 5

Filiii-I   # 111402440 E-Filecl 08/06/2020 02:52:32 PM



                                                                IN THE CIRCUIT COURT OF THE I 1TH
                                                                JUDICIAL CIRCUIT IN AND FOR
                                                                MIAMI-DADE COUNTY, FLORIDA

              JANNIE WILLIAMS,
                                                                CASE NO.:
                     Plaintiff,

              -vs-

              THYSSENKRUPP ELEVATOR
              CORPORATION, a foreign profit corporation,

                     Defendant.



                                                      COMPLAINT

                     COMES NOW the Plaintiff, JANNIE WILLIAMS. by and throuyh the undersigned

             counsel, sues the Defendant, THYSSENKRUPP ELEVATOR CORPORATION, and states:

                     ].      This is an action for damages that exceed the minimum jurisdictional amount of

             this Court.

                     2.      AI1 conditions precedent has been performed or have occurred.

                     3.      At all times material hereto. Plaintiff. JANNIE WILLIAMS, was a

             resident ofMiami-Dade County, Florida.

                     4.           At all times material hereto, Defendant, THYSSENKRUPP ELEVATOR

             CORPORATION was and is a foreign profit co►-poration authorized and licensed to do business

             and was in fact doing business in Miami-Dade County, Florida.                             -

                     5.      Defendant, THYSSENKRUPP ELEVATOR CORPORATION served as the

             elevator repair company for the premises located at 13850 N.W. 41" Street, Miami, FL 33178, the

             Miami-Dade Corrections Facility at the Metrowest Detention Center.

                     6.      On or about September 15, 2016. Plaintiff; JANNIE WILLIAMS, was on the
  Case 1:20-cv-24215-KMW Document 1-1 Entered on FLSD Docket 10/14/2020 Page 3 of 5




  elevators as a business invitee at the premises.

           7.         At that time and place, Plaintitf entered the freight elevator on the fit-st ( I s`) floor in

   Miami-Dade Corrections Facility at the Metrowest Detention Center. Upon arriving at her selected

  floor the elevator ~ate rose and the Plaintiff be~~an to exit the elevator and suddenly without

  warnin~ the elevator door came crasllin<y down on the head of the Plaintiff, causing a closed head

   injury and to be seriously injured.


COUNT I- NEGLIGENCE AGAINST THYSSENKRUPP ELEVATOR CORPORATION


 Plaintiff adopts and re-alleges para-raphs I throuah 7 as if fully set foi-th lierein and further alleges:

          8.    At all times material hereto. the Defendant. THYSSENKRUPP ELEVATOR

  CORPOATION, had a non-dele-able duty to maintain and inspect the elevators at the prernises

  and to warn of dangers associated with the elevators.

          9.     Defendant had the followino, non-delegable duties:

                a.       to properly conduct service, maintenance, service testing or other testing of the
                         elevator systems;

                 b.      to provide safe and properly maintained elevators;

                c.       to provide adequate. sutficient, and timely warning to invitees, including the
                         Plaintiff, of unsafe conditions on the prernises;

                d.       to adequately inspect tiie elevators and discover dangerous conditions in and
                         about the elevators:

                 e.      to correct dangerous conditions in and about the elevators that the Defendant
                         knew of, or should have reasonably known of;

                 f.      to take elevators out of service while the elevators wet-e malfunctioning to avoid
                         hazat-dous conditions;

                 0       to keep proper maintenance records;

                 h. to perform routine maintenance; and/or
Case 1:20-cv-24215-KMW Document 1-1 Entered on FLSD Docket 10/14/2020 Page 4 of 5




                     i.     to follow the relevant rules, regulations and industly standards for elevators.

               10.        At all tinles matel-ial hereto, the Defendant by and throuCIh its abents,

       servants, and/or eniployees, carelessly and neglibently breaclled its duties by the following

        manner:

                     a.     failino to properly conduct service or maintenance, service testin-, or othel-
                            testin-, of the elevator systems;

                     b.     failing to provide safe and properly inaintained elevators;

                     c.     failing to provide adequate, sufficient and timely warning to invitees,   111CILldl11~
                            the Plaintiff, of unsafe conditions on the prenlises;

                     d.     failina to adequately inspect the elevators and discover dangerous conditions in
                            and about the elevators;

                     e.     failino to correct dangerous conditions in and about the elevators that the
                            Defendant knew of, or should have reasonably known of;

                     f.     failin'
                                  a to take its elevators out of service while the elevators are malfLlnctioninb
                            to avoid Ilazal•dous conditions;

                     g      failina to keep proper nlaintenance records;

                     h.     failinv to perform routine Inaintenance; and,

                     i.     failing to follow the relevant rules, regulations and indllstly standards for
                            elevators.

               11.        As a direct, proxinlate and foreseeable result the negligence of the Defendant,

       Plaintiff, JANNIE WILLIAMS, suffered bodily injury and resultin~ pain and sLlffering, disability,

       nlental an~,
                  ~uish, physical impairnlent, disfigurenlent, inconvenience, loss of capacity for the

       enjoynlent of life, incLu-red expenses of ]lospitalization, nledical, chiropractic and nln-sing care and

       treatnlent. loss of earnin~~s, loss of the ability to earn money and agaravation of a previously

       existin;,~ condition, disease or physical defect. JANNIE WILLIAMS's losses are either pernlanent

       or continuing and Plaintiff will suffer the losses in the future.
    Case 1:20-cv-24215-KMW Document 1-1 Entered on FLSD Docket 10/14/2020 Page 5 of 5




                WHEREFORE, Plaintiff, JANNIE WILLIAMS, sues the Defendant, THYSSENKRUPP

        ELEVATOR CORPOATION, for compensatory damabes, costs and interest and demands trial by

        jury of al I issues so triable as a matter of right.

                                                               STEINGER, GREENE & FEINER
                                                               2727 NW 6211d Street
                                                               Fort Lauderdale, FL 33309
                                                               Telephone: (954) 491-7701
                                                               Facsimile: (954) 666-0265
                                                               ptottenacinlurylawyers.com
                                                               tdavis a,iniurylawyers.com
                                                               Attorneys for Plaintiff


                                                               _/.r/Paul G. Tolten
                                                               Paul Totten, Esquire
                                                               Florida Bar No.: 529931




I
